Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156980                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  COUNTY OF INGHAM, COUNTY OF                                                                                         Justices
  JACKSON, and COUNTY OF CALHOUN,
            Plaintiffs-Appellees,
  v                                                                 SC: 156980
                                                                    COA: 334077
                                                                    Ingham CC: 15-000432-NZ
  MICHIGAN COUNTY ROAD COMMISSION
  SELF-INSURANCE POOL,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 10, 2017
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration of the issue raised by the defendant but not addressed by that court during
  its initial review of this case: Whether, even if the plaintiff counties are successors in
  interest to their road commissions, the defendant Michigan County Road Commission
  Self-Insurance Pool nevertheless may, in accordance with its governing documents,
  decline to issue to the counties refunds of surplus premiums from prior-year
  contributions. In addressing this question, the Court of Appeals shall consider, among
  other things, the following documents: the Declaration of Trust, By-Laws, Inter-Local
  Agreements, MCRCSIP Refund Overview, and the July 19, 1990 memorandum to the
  Pool members. The court shall address whether these documents are binding on the
  parties, and, if so, what effect they have on the plaintiffs’ entitlement to refunds.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2018
           s1128
                                                                               Clerk